DETAILED ACTION
This is a response to the Applicants' file on 12/21/21.  virtue of this filing, claims 1-22 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No: 11,206,720.
15. A method of operating an LED lamp coupled with a dimmer switch and having a first LED light source having a first correlated color temperature (CCT) and a second LED light source having a second CCT different from the first CCT, the dimmer switch having a dimmable range comprising a first portion and a second portion, the method comprising: receiving an input signal from the dimmer switch, the input signal corresponding to a setting of the dimmer switch within the dimmable range; detecting a change of the setting within the first portion of the dimmable range; 
responsive to detecting the change of the setting within the first portion of the dimmable range, adjusting drive current to at least one of the first or second LED light sources to change a composite CCT produced by the first and second LED light sources while substantially maintaining a composite brightness produced by the first and second LED light sources; detecting a change of the setting within the second portion of the dimmable range; 
and responsive to detecting the change of the setting within the second portion of the dimmable range, adjusting drive current to at least one of the first LED or second LED light sources to change the composite CCT produced by the first and second LED light sources while changing the composite brightness produced by the first and second LED light sources.
Instant application.
19.  A method of operating an LED lamp coupled with a dimmer switch and having a first LED light source having a first correlated color temperature (CCT) and a second LED light source having a second CCT different from the first CCT, the dimmer switch having a dimmable range, 

the method comprising: receiving an input signal from the dimmer switch, the input signal corresponding to a setting of the dimmer switch within the dimmable range; detecting a change of the setting within an upper portion of the dimmable range,

wherein the upper portion of the dimmable range comprises the dimmable range above a threshold value; 






responsive to detecting the change of the setting within the upper portion of the dimmable range, adjusting drive current to at least one of the first or second LED light sources to change a composite CCT produced by the first and second LED light sources while substantially maintaining a composite brightness produced by the first and second LED light sources.
16. The method of claim 15, wherein the change of the setting within the first portion of the dimmable range comprises a reduction of the setting within the first portion of the dimmable range, and wherein adjusting drive current to at least one of the first or second LED light sources to change the composite CCT produced by the first and second LED light sources while substantially maintaining the composite brightness produced by the first and second LED light sources comprises adjusting drive current to at least one of the first or second LED light sources to reduce the composite CCT produced by the first and second LED light sources while substantially maintaining the composite brightness produced by the first and second LED light sources.
20. The method of Claim 19 further comprising:
detecting a change of the setting within a lower portion of the dimmable range, wherein the lower portion of the dimmable range comprises the dimmable range below a threshold value; responsive to detecting the change of the setting within the lower portion of the dimmable range, adjusting drive current to at least one of the first or second LED light sources to change a composite CCT produced by the first and second LED light sources while changing a composite brightness produced by the first and second LED light sources.
17. The method of claim 15, wherein the change of the setting within the second portion of the dimmable range comprises a reduction of the setting within the second portion of the dimmable range, and wherein adjusting drive current to at least one of the first or second LED light sources to change the composite CCT produced by the first and second LED light sources while changing the composite brightness produced by the first and second LED light sources comprises adjusting drive current to at least one of the first or second LED light sources to reduce the composite CCT produced by the first and second LED light sources while reducing the composite brightness produced by the first and second LED light sources.
21. The method of Claim 19, wherein the threshold value is about 80% of a maximum setting of the dimmer switch.
18. The method of claim 15, wherein the first portion of the dimmable range is an upper portion of the dimmable range and the second portion of the dimmable range is a lower portion of the dimmable range.
19. The method of claim 15, wherein: responsive to the detecting of the change of the setting within the first portion of the dimmable range, the drive current is further adjusted to at least one of the first LED light source, the second LED light source, or a third LED light source to change the composite CCT produced by the first, second, and third LED light sources while substantially maintaining the composite brightness produced by the first, second, and third LED light sources, and responsive to the detecting of the change of the setting within the second portion of the dimmable range, the drive current is further adjusted to at least one of the first, second, or third LED light sources to change the composite CCT produced by the first, second, and third LED light sources while changing the composite brightness produced by the first, second, and third LED light sources.

20. An LED lamp for operation with an input signal received from a dimmer switch, the dimmer switch having a dimmable range comprising an upper portion and a lower portion, the input signal corresponding to a setting of the dimmer switch, the LED lamp comprising: a first LED light source having a first correlated color temperature (CCT); a second LED light source having a second CCT different from the first CCT, wherein first light emitted from the first LED light source and second light emitted from the second LED light source combine during operation to produce a composite light having a brightness and a composite CCT; and control circuitry coupled with the first and second LED light sources and configured to couple with the input signal and drive the first and second LED light sources based thereon, wherein the control circuitry is further configured to: substantially maintain the brightness of the composite light while reducing the composite CCT responsive to reductions of the setting of the dimmer switch that are within the upper portion of the dimmable range, and reduce the brightness of the composite light while reducing the composite CCT responsive to reductions of the setting of the dimmer switch that are within the lower portion of the dimmable range, wherein the upper portion of the dimmable range comprises the dimmable range above a threshold value, and the lower portion of the dimmable range comprises the dimmable range below the threshold value.
22. The method of Claim 19, wherein the composite CCT at the threshold value is about 3000 Kelvin.


Claims 19-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No.11,206,720. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of claim 19 of instant application are similar all limitations of claims 15  of Patent application above. The limitations of claim 19 of the instant application are broader to compare with the limitation of claim 15 of the Patent application above and note that, the dimmable range can be above or below a threshold value.
All limitations of claim 20 of instant application are similar all limitations of claim 15 of Patent application above.
Claims 21-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No.11,206,720, since they are dependent to claim 19 of instant application.
Allowable Subject Matter
Claims 1-18 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/Minh D A/
Primary Examiner
Art Unit 2844